UDALL, Vice Chief Justice:
This is a companion case to State v. Nunez, 108 Ariz. 71, 492 P.2d 1178 (1972).
The cases against both Verduzco and Nunez arose out of the same factual setting. Both were charged with the robbery of one Victor Zavarella, a cab driver; both were identified at the scene and subsequently at a line-up.
Reference is herein made to the complete factual presentation as it appears in our opinion in Nunez.
*75On October 2, 1970, the two cases were consolidated for the purposes of trial only. Upon a jury verdict finding defendants Verduzco and Nunez guilty as charged, defendants were separately sentenced. Judgment was entered upon the verdict and defendant Verduzco was sentenced to five years on probation on the condition, among others, that he be incarcerated for one year in the County Jail.
Since defendant Verduzco raises the identical questions on appeal as did defendant Nunez and since both appeals arise out of the same facts, we hold that our discussion of the issues in Nunez is dispositive of the questions raised here.
Affirmed.
HAYS, C. J., and STRUCKMEYER, LOCKWOOD and CAMERON, JJ., concur.